Citation Nr: 0520442	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  01-08 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a low back disorder 
including arthritis of the lumbosacral spine.

2.  Entitlement to service connection for generalized 
arthritis.

3.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee with degenerative joint disease, 
evaluated as 10 percent disabling based upon limitation of 
motion.

4.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee with degenerative joint disease, 
evaluated as 10 percent disabling based upon instability.

5.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee with degenerative joint disease, 
evaluated as 10 percent disabling based upon limitation of 
motion.

6.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee with degenerative joint disease, 
evaluated as 10 percent disabling based upon instability.

7.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had 20 years active service, including active 
service from August 1979 to February 1993.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

This case was before the Board in October 2002.  At that time 
the Board denied the veteran's claims.  The appellant 
appealed to United States Court of Appeals for Veterans 
Claims (Court).  In a February 2003 Court Order, the Court 
granted a February 2003 Joint Motion for Remand submitted by 
the Secretary and appellant (the parties).  Under that Order, 
the Court vacated the Board's October 2002 decision and 
remanded the case to the Board for reconsideration of the 
veteran's claims pursuant to the Joint Motion for Remand.

In August 2003, the Board remanded the case to the RO for 
action by the RO.

The issue of entitlement to service connection for 
generalized arthritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  A low back disorder is not shown to be of service origin, 
and the appellant does not currently have arthritis of the 
lumbosacral spine.

3.  Chondromalacia patella of the right knee with 
degenerative joint disease results in flexion to 135 degrees 
and extension to 0 degrees.

4.  Chondromalacia patella of the left knee with degenerative 
joint disease results in flexion to 88 degrees and extension 
to 0 degrees.

5.  Chondromalacia patella of the right knee with 
degenerative joint disease results in no more than slight 
instability.

6.  Chondromalacia patella of the left knee with degenerative 
joint disease results in no more than slight instability.





7.  Hypertension results in diastolic pressure that 
predominantly is less than 110 and systolic pressure that is 
less than 200.


CONCLUSIONS OF LAW

1.  A low back disorder including arthritis of the 
lumbosacral spine was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).

2.  The criteria for an evaluation in excess of 10 percent, 
based on limitation of motion, for chondromalacia patella of 
the right knee with degenerative joint disease have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5260 (2004).

3.  The criteria for an evaluation in excess of 10 percent, 
based on instability, for chondromalacia patella of the right 
knee with degenerative joint disease have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2004).

4.  The criteria for an evaluation in excess of 10 percent, 
based on limitation of motion, for chondromalacia patella of 
the left knee with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4,  Diagnostic Code 5260 (2004).

5.  The criteria for an evaluation in excess of 10 percent, 
based on instability, for chondromalacia patella of the left 
knee with degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2004).

6.  The criteria for a disability rating higher than 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, Code 7101 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in March 2001 and March 
2004, and in the statement of the case and supplemental 
statement of the case.  These documents in combination 
informed the veteran of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical and other evidence adequately 
identified by the appellant in support of his claim.  The 
veteran has been afforded relevant examination.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.


II.  Analysis

The Board has reviewed all of the considerable evidence of 
record relevant to the claims, which consists of the 
veteran's contentions; hearing transcripts; service medical 
records; VA treatment records; and the reports of VA 
examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here.

A.  Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Certain chronic diseases including arthritis may be presumed 
to have been incurred during service if they become manifest 
to a compensable degree within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

An essential requirement for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The appellant is claiming entitlement to service connection 
for a low back disorder, which during a February 2002 
hearing, he characterized as arthritis of the lumbosacral 
spine.  On review of the record, the Board finds that the 
preponderance of the evidence is against a finding that there 
is any current low back disorder including arthritis of the 
lumbosacral spine etiologically linked to the veteran's 
service.  

The Board initially notes that in the February 2003 Joint 
Motion, the parties noted that in an October 2002 Board 
decision, the Board had concluded that none of the records 
indicated that arthritis was present.  In this connection, 
the parties noted that medical records including records in 
November 1999 and April 2000 had entries which referenced 
"osteoarthrosis," which was another name for 
"osteoarthritis."  In VA medical records titled as 
confidential health summary list, there are notations in 
November 1999 and  April 2000 of "Diagnosis: 715.90 -- 
osteoarthrosis, unspecified whether generalized or localized, 
involving unspecified site."  

There is no indication as to the basis for that diagnosis.  
However, to the extent that this constitutes a diagnosis of 
osteoarthritis (see Dorland's Illustrated Medical Dictionary, 
1199 (28th ed. 1994)), the Board concedes the presence of 
osteoarthritis of unknown site and unspecified as to whether 
this is generalized or localized.  

The record, however, does not contain medical evidence of the 
presence of any arthritis of the lumbosacral spine.  
Moreover, there is positive evidence that the veteran does 
not have arthritis of the lumbar spine.  VA medical records 
include a radiology report of findings from X-ray examination 
in April 2000.  The report noted findings that X-ray 
examination showed that the spine was slightly scoliotic, and 
that no other abnormality was noted.  The report also noted 
that the height of the vertebral bodies was well preserved 
and disc spaces were well preserved.  There was no loss of 
lordotic curvature.  

Thus, although VA medical records in November 1999 and April 
2000 indicate a diagnosis of osteoarthrosis of an unspecified 
site, on the same date as the latter record, there is also VA 
medical X-ray evidence that there is no arthritis of the 
lumbar spine.  There are no other clinical records to show 
otherwise.  Thus, the Board finds that service connection for 
arthritis of the lumbar spine is not warranted because a 
preponderance of the evidence shows that the veteran does not 
currently have arthritis of the lumbar spine.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (where the proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection).  Therefore, based on 
the foregoing, service connection for arthritis of the lumbar 
spine is denied.  

Moreover, with respect to the issue of whether there is a 
nexus between any claimed low back disorder and service, 
service medical records do not reflect complaints or other 
indications of a low back injury or condition during service.  
Further there is no opinion or other medical evidence 
suggesting that the abnormality of the lumbar - that the 
lumbar spine was slightly scoliotic (first identified in 
April 2000 more than seven years after service) - or any 
other back disorder to include osteoarthrosis, may be related 
to service.   

Post-service medical records showing no indication of any 
lumbar spine disorder until many years after service in 2000 
is probative evidence against a nexus.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

While the veteran believes that he has a low back disorder 
that is related to his military service, and has provided 
hearing testimony, he is not shown to be other than a lay 
person.  As such, he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, and the absence of competent evidence 
of a nexus between the claimed condition and the veteran's 
service, the Board finds that the evidence warrants the 
conclusion that a remand for examination or an opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2003); see also Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).
 
The Board concludes that the veteran does not have a low back 
disorder including arthritis of the lumbosacral spine, that 
was incurred in or aggravated by service.  Accordingly, based 
on a review of the entire record, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  Because the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002).

B.  Increased Rating for Bilateral Knee Disabilities and 
Hypertension

The veteran is claiming that he is entitled to a an increased 
rating for each of his service-connected bilateral knee 
disabilities and hypertension.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

i.  Bilateral Knee Disabilities

In evaluating the veteran's knee claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence, to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6 
(2004).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(2004).

Pursuant to the September 2000 rating decision, from which 
the veteran appealed, the RO has assigned a 10 percent 
evaluation for both chondromalacia patella of the right knee 
with degenerative joint disease and for chondromalacia 
patella of the left knee with degenerative joint disease, 
based on limitation of motion, under Diagnostic Code 5010-
5260.  The RO has assigned separate 10 percent evaluations to 
each knee based upon instability under Diagnostic Code 5257.

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved, in 
this case Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2004).  Limitation of 
motion must be objectively confirmed by findings such a 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, but in the absence of limitation of motion a 
compensable rating for degenerative arthritis can be assigned 
when there is X-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups (10 percent), or 
X-ray evidence of the same with occasional incapacitating 
exacerbations (20 percent). Id.  

For the purpose of rating disability due to arthritis, the 
elbow, wrist, knee, and ankle are each considered a major 
joint; and the cervical vertebrae and lumbar vertebrae are 
each considered groups of minor joints, on a parity with 
major joints.  38 C.F.R. § 4.45(f).

The normal range of motion of the knee is set out as zero 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II.

Diagnostic Code 5260 provides that limitation of flexion of 
the leg to 60 degrees warrants a noncompensable evaluation.  
Limitation of flexion to 45 degrees warrants a 10 percent 
evaluation.  Limitation of flexion to 30 degrees warrants a 
20 percent evaluation.  Limitation of flexion to 15 degrees 
warrants a 30 percent evaluation.  

Diagnostic Code 5261 provides that limitation of extension of 
the leg to 5 degrees warrants a 10 percent evaluation, to 15 
degrees warrants a 20 percent evaluation, to 20 degrees 
warrants a 30 percent evaluation, to 30 degrees warrants a 40 
percent evaluation, and to 45 degrees warrants a 50 percent 
evaluation. 

During VA examination in September 2000, the veteran reported 
complaints of pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, locking, 
fatigue, and lack of endurance, with symptom flare-ups off 
and on.  Examination revealed that the veteran wore no 
ambulatory devices and that his posture was normal, although 
his gait was abnormal secondary to knee pain and he 
experienced some limitation of function with standing and 
walking.  On examination, flexion and extension was to 45 
degrees and zero degrees, respectively, with pain, on both 
sides.  Drawer test could not be performed secondary to pain.  
There was no evidence of heat, redness, swelling, effusion, 
drainage, or abnormal motion.  There was some instability and 
weakness at both knees due to pain.

The report contains a diagnosis of arthritis, with objective 
findings of pain with range of motion, instability and 
weakness in both knees; X-ray consistent with degenerative 
changes.  The definitive diagnosis was degenerative joint 
disease of the right and left knee with residuals of 
instability, weakness and pain with decreased range of 
motion.  Diagnoses also included cartilage removal of the 
right and left knee.

During the most recent VA examination, in February 2005, the 
veteran reported complaints of chronic daily pain, and 
weakness in the knees greater in the left than the right.  He 
denied any lack of coordination, but reported that he does 
have fatigue in the left knee and lack of endurance following 
repetitive motion activities of the left knee.  He complained 
of having stiffness after doing more exertional activity in 
both knees.  He denied having any swelling, warmth, redness, 
or locking.  He reported he was not taking any medicine for 
his knees, and simply modifies his lifestyle to seek relief.  

The objective medical evidence shows that during the most 
recent VA examination of  February 2005, objective findings 
regarding the knees were as follows.  The right knee 
exhibited a range of motion from 0 degrees of extension to 
135 degrees of flexion.  Anterior and posterior drawer 
testing was negative, and there was no varus or valgus 
instability.  The McMurray test was equivocal.  The patellar 
compression test was negative.  There was no medial or 
lateral joint line tenderness, and no joint effusion.  The 
patella tracked well within patellofemoral groove.  There was 
no increased sensitivity along the medial, lateral, or 
inferior joint lines at the anterior aspect of the tibia.

The left knee exhibited a range of motion from 0 degrees of 
extension to 88 degrees of flexion.  Anterior and posterior 
drawer testing was negative, and there was no varus or valgus 
instability.  The McMurray test was negative, with some 
tenderness with patellar compression.  There was no medial or 
lateral joint line tenderness, and no joint effusion.  The 
patella tracked well within patellofemoral groove.  There was 
a 15 cm scar along the medial aspect of the left knee that 
was well-healed and not adherent to the subcutaneous tissues, 
and was generally nontender.  

On neurologic examination, motor strength was 5/5 bilaterally 
and equal with normal bulk and tone; and deep tendon reflexes 
were hyporeflexic in the patella and Achilles bilaterally.  
Sensory function was grossly intact.

X-ray examination of the right knee demonstrated degenerative 
changes, no acute fracture or dislocation, and small 
osteophytes were present along the tibial spine and 
posteriorly along the patella.  There was a suggestion of 
small suprapatellar bursal effusion.  No foreign bodies were 
seen.  X-ray examination of the left knee showed post-
surgical changes and no acute abnormality.  Small osteophytes 
were present along the tibial spine and posteriorly along the 
patella.  No acute fracture or dislocation, or obvious joint 
effusion was shown.  Two surgical screws were in place with 
no evidence of loosening.  

After examination, the report contains diagnoses of  
degenerative joint disease of the left knee, status post 
surgical charges with markedly decreased range of motion, 
compensated well by the veteran; and degenerative joint 
disease of the right knee with minimal objective findings and 
full range of motion.

While the demonstrated limitation of motion for each knee 
does not approximate that required for a compensable rating 
under Diagnostic Codes 5260 or 5261, the veteran does 
complain of painful motion which warrants a 10 percent rating 
for each knee's arthritis.  Diagnostic Code 5003; VAOPGCPREC 
23-97.  A rating in excess of 10 percent is not warranted, 
however, because the demonstrated ranges of motion do not 
meet the criteria for a 20 percent rating under either 
Diagnostic Code 5260 or 5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  Subluxation of 
the patella is "incomplete or partial dislocation of the knee 
cap." Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)). The Board notes that since Diagnostic Code 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).

The record does not indicate that the veteran currently 
experiences any recurrent subluxation or lateral instability 
of either knee.  During the February 2005 examination the 
veteran denied any locking or swelling, or lack of 
coordination.  At that time, on examination the anterior and 
posterior drawer testing was negative, and there was no varus 
or valgus instability.  None of the competent medical 
evidence shows any recurrent subluxation or lateral 
instability of more than slight degree.

Therefore, a preponderance of the evidence is against a 
separate evaluation in excess of 10 percent under Diagnostic 
Code 5257 for either the left knee or right knee disabilities 
on the basis of recurrent subluxation or lateral instability.

The Board has considered other potentially applicable 
diagnostic codes.  Diagnostic Code 5258 for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint provides a disability 
rating of 20 percent.  There is no competent evidence that 
the veteran's knees currently manifest any locking and during 
the most recent VA examination he denied such symptoms. 

 Diagnostic Code 5259 for symptomatic removal of semilunar 
cartilage provides a maximum disability rating of 10 percent.  
Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight-bearing.  There is no 
medical evidence showing that the veteran manifests any of 
these conditions associated with either knee.  Therefore, 
these diagnostic codes do not provide the basis for 
assignment of a higher rating.

Diagnostic Code 5256 pertains to ankylosis of the knee, which 
is "immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
Diagnostic Code 5256 is not appropriate to the veteran's 
service-connected bilateral knee disabilities because both 
knees are clearly not ankylosed.

Diagnostic Code 5262 provides a disability rating for 
impairment with malunion or nonunion of the tibia and fibula.  
There is no medical evidence indicating that the veteran has 
malunion or nonunion of either left or right tibia or fibula.  
Therefore, Diagnostic Code 5262 is not appropriate to the 
veteran's service-connected bilateral knee disabilities.

A principal complaint involves right and left knee pain.  The 
Board has therefore considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  As discussed above, the evaluation of a 
musculoskeletal disability requires consideration of all of 
the functional limitations imposed by the disorder, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination or endurance.  See also Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Although the veteran reported experiencing pain with motion 
of the knees, the examiner at the last VA examination 
addressing the knees, made no explicit findings indicating 
that there was painful motion on range of motion testing of 
the knees.  Given that the range of motion of the knees does 
not approximate the criteria for a compensable evaluation, 
the Board finds that the bilateral knee disabilities are 
adequately compensated under provisions of 38 C.F.R. §§ 4.40 
and 4.45 by the ratings in effect.  

The Board thus concludes that the preponderance of the 
evidence is against the claims denied.  It follows that the 
claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-58 (1990).

ii.  Hypertension

Hypertension is evaluated under Diagnostic Code 7101.  Under 
the rating criteria for cardiovascular disorders, a 10 
percent rating is warranted for hypertension for cases in 
which the diastolic pressure is predominantly 100 or more; or 
where the systolic pressure is predominantly 160 or more; or 
the minimum evaluation is for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  A 20 percent disability rating 
is warranted where the diastolic pressure is predominantly 
110 or more; or the systolic pressure is predominantly 200 or 
more.  Id.

A VA examination in September 2000 revealed an initial blood 
pressure reading of 147/100.  Additional blood pressure 
reading that day revealed blood pressure to be 165/110 on the 
left arm, standing; 140/96 on the right arm, standing; and 
140/96 on the right arm, sitting.  The diagnosis was 
hypertension, uncontrolled on medication. 

Blood pressure readings in February 2001 included 152/134 and 
103/99.  In June 2001, blood pressure readings included 
178/101, 152/99, 141/86, and 141/86; hypertension at that 
time reportedly was well controlled on medication.

A VA examination in February 2005 revealed blood pressure 
readings of 158/98, 156/102, 158/102, 152/100, and 158/104.  
The veteran denied any symptoms as a result of his 
hypertension.  He reported that his current treatment 
included cited medication with reasonably good response.  The 
impression was hypertension poorly controlled.  The examiner 
opined that the veteran seemed to not be suffering any 
sequelae either from the hypertension or from the 
medications.

The preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent for hypertension.  
The hypertension results in diastolic pressure that 
predominantly is less than 110 and systolic pressure that is 
less than 200.  A higher evaluation for hypertension is 
therefore unwarranted.




ORDER

Entitlement to service connection for a low back disorder 
including arthritis of the lumbosacral spine is denied.

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella of the right knee with 
degenerative joint disease, based on limitation of motion, is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella of the right knee with 
degenerative joint disease, based on instability, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella of the left knee with 
degenerative joint disease, based on limitation of motion, is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella of the left knee with 
degenerative joint disease, based on instability, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for hypertension is denied.


REMAND

The veteran is seeking service connection for generalized 
arthritis.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review for the following reasons.  

In the February 2003 Joint Motion, the parties noted that in 
the October 2002 Board decision, the Board had concluded that 
none of the records indicated that arthritis was present.  
The Board had based its denial on that absence.  In this 
connection, the parties to the Joint Motion noted that 
medical records including in November 1999 and April 2000 had 
entries which referenced "osteoarthrosis." The parties 
noted that this was another name for "osteoarthritis," 
citing Dorland's Illustrated Medical Dictionary, 1199 (28th 
ed. 1994).

In VA medical records titled as confidential health summary 
list, there are notations in November 1999 and  April 2000 of 
"Diagnosis: 715.90 -- osteoarthrosis, unspecified whether 
generalized or localized, involving unspecified site."  
There is no indication of the basis for that diagnosis.

Other than these records, there are no other medical records 
showing a diagnosis of  osteoarthrosis, nor of generalized 
arthritis, or any arthritis other than that diagnosed in the 
knees, for which the veteran has already been granted service 
connection.  The claims file contains no other medical record 
indicating whether the above diagnosed osteoarthrosis 
constitutes a diagnosis of generalized arthritis, or 
indicating the location of any claimed generalized arthritis 
disability.  A remand is necessary to clarify the medical 
evidence as to whether the above diagnosis of osteoarthrosis 
constitutes the presence of a generalized arthritis 
disability; and if so, to obtain an opinion as to its 
relationship with service.

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:

1.  The veteran should be afforded VA 
orthopedic examination in order to 
determine the nature and etiology of any 
generalized arthritis disorder.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The claims folder 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
this fact should be so indicated in the 
examination report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a generalized arthritis 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of, or was increased by, 
injury or disease incurred during active 
service, to include aggravation of any 
preexisting condition.  The examiner 
should comment on VA medical records 
dated in November 1999 and  April 2000 
containing notations of "Diagnosis: 
715.90 -- osteoarthrosis, unspecified 
whether generalized or localized, 
involving unspecified site."

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If a 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


